213 Ga. App. 822 (1994)
446 S.E.2d 250
BASELER
v.
THE STATE.
A94A0798.
Court of Appeals of Georgia.
Decided July 12, 1994.
Burkett, Schneider & Mumford, Robert F. Mumford, for appellant.
Cheryl F. Custer, District Attorney, S. Dabney Yarbrough, Assistant District Attorney, for appellee.
Judge Harold R. Banke.
The appellant, James Paul Baseler, was convicted of driving under the influence of alcohol. On appeal, he contends that the trial court erred in denying his motion to suppress based on an illegal stop of his vehicle, and in admitting into evidence an inculpatory statement he made at the time of his arrest.
1. The trial court properly denied the appellant's motion to suppress because it was untimely filed only six days before trial in the matter. "Uniform Superior Court Rule 31.1 requires that all motions be filed at or before arraignment unless the time is extended by the judge. Further, OCGA § 17-5-30 has been interpreted ... as requiring that motions be filed by the time of arraignment. [Cits.]" Van Huynh v. State, 258 Ga. 663, 664 (2) (373 SE2d 502) (1988).
2. The arresting officer was allowed to testify that just as he was placing the appellant under arrest for driving under the influence, the appellant acknowledged that he was impaired and pleaded with the officer not to arrest him. The trial court found the inculpatory statement *823 to be properly admissible as a spontaneous remark made before the officer could advise him of his Miranda rights.
A trial court's findings as to factual determinations relating to the voluntariness of a defendant's statement will be upheld on appeal unless they are clearly erroneous. Mills v. State, 210 Ga. App. 217 (435 SE2d 736) (1993). The trial court's findings in the instant case were not clearly erroneous, and the appellant's inculpatory statement thus was properly admitted into evidence.
Judgment affirmed. Birdsong, P. J., and Blackburn, J., concur.